Exhibit 10.1

AMENDED AND RESTATED

MICROTUNE, INC.

2000 STOCK PLAN

1. Purposes of the Plan. The purposes of this Amended and Restated 2000 Stock
Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees, Directors and Consultants, and

 

  •  

to promote the success of the Company’s business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights, Common Stock Equivalents (Restricted Stock Units) and
Restricted Stock Awards may also be granted under the Plan.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.

(c) “Award” means an award of Options, Stock Purchase Rights, Common Stock
Equivalents (Restricted Stock Units) or Restricted Stock Awards pursuant to the
terms of the Plan.

(d) “Award Agreement” means an agreement between the Company and a Service
Provider evidencing the terms and conditions of an Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

(h) “Common Stock” means the common stock of the Company.

(i) “Common Stock Equivalent” or “Restricted Stock Unit” means an unfunded and
unsecured right (including a restricted stock unit) to receive Shares in the
future that may be granted to a Service Provider pursuant to Section 12. The
terms “Common Stock Equivalent” and “Restricted Stock Unit” are used
interchangeably herein.

(j) “Common Stock Equivalent Agreement” or “Restricted Stock Unit Agreement”
means a written or electronic agreement between the Company and a Service
Provider evidencing the terms and conditions of an individual Common Stock
Equivalent (Restricted Stock Unit) grant or Award.

(k) “Company” means Microtune, Inc., a Delaware corporation.

(l) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(m) “Director” means a member of the Board.

(n) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(o) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the



--------------------------------------------------------------------------------

Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation, The Nasdaq Global Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

  (ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

 

  (iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(s) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(t) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.

(u) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(v) “Option” means a stock option granted pursuant to the Plan.

(w) “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(x) “Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right.

(y) “Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.

(z) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(aa) “Plan” means this Amended and Restated 2000 Stock Plan, which originally
became effective as of August 4, 2000 and was amended and restated effective as
of April 29, 2008.

(bb) “Restricted Stock Award” means an award of Shares granted to a Service
Provider under this Plan whereby the Service Provider has immediate rights of
ownership in the Shares underlying the Award, but such Shares are subject to
restrictions in accordance with the terms and provisions of this Plan and the
Restricted Stock Agreement pertaining to the Restricted Stock Award and may be
subject to forfeiture by the individual until the earlier of:

 

  (i) the time such restrictions lapse or are otherwise satisfied, or



--------------------------------------------------------------------------------

  (ii) the time such Shares are forfeited, pursuant to the terms and provisions
of the Restricted Stock Agreement pertaining to the Restricted Stock Award.

(cc) “Restricted Stock Agreement” means a written or electronic agreement
between the Company and a Service Provider evidencing the terms and restrictions
applying to a Restricted Stock Award. The Restricted Stock Agreement is subject
to the terms and conditions of the Plan.

(dd) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(ee) “Section 16(b)” means Section 16(b) of the Exchange Act.

(ff) “Service Provider” means an Employee, Director or Consultant.

(gg) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(hh) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 of the Plan, as evidenced by a Notice of Grant.

(ii) “Stock Purchase Right Agreement” means a written or electronic agreement
between the Company and the Optionee evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right. The Stock Purchase
Right Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.

(jj) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan. Subject to the provisions of Sections 13(a) and 15
of the Plan, the maximum aggregate number of Shares that may be subject to an
Award under the Plan is 11,054,496 shares, plus the number of Shares
subsequently returned to the Company’s 1996 Stock Option Plan (the “1996 Plan”)
as a result of termination of options which were issued and outstanding under
the 1996 Plan on the date immediately prior to the date of stockholder approval
of the original adoption of the Plan. The Shares may be authorized, but
unissued, or reacquired Common Stock.

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, the unpurchased Shares which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated); provided, however, that Shares that have actually been issued
under the Plan, whether upon exercise of an Option or Right, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if Shares of a Restricted Stock Award are forfeited,
or, to the extent applicable, repurchased by the Company at their original
purchase price, such Shares shall become available for future grant under the
Plan.

4. Administration of the Plan.

(a) Procedure.

 

  (i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

  (ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

  (iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.



--------------------------------------------------------------------------------

  (iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

  (i) to determine the Fair Market Value;

 

  (ii) to select the Service Providers to whom Awards may be granted hereunder;

 

  (iii) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

  (iv) to approve forms of agreement for use under the Plan;

 

  (v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options or Stock
Purchase Rights may be exercised (which may be based on performance criteria),
the time or times when Common Stock Equivalents (Restricted Stock Units) may be
converted to Shares, any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

 

  (vi) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

  (vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

  (viii) to modify or amend each Award (subject to Section 17(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

 

  (ix) to allow Service Providers to satisfy withholding tax obligations by
electing to have the Company withhold from any Shares to be issued that number
of Shares having a Fair Market Value equal to the amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
on the date that the amount of tax to be withheld is to be determined. All
elections by a Service Provider to have Shares withheld for this purpose shall
be made in such form and under such conditions as the Administrator may deem
necessary or advisable;

 

  (x) to authorize any person to execute on behalf of the Company any instrument
required to effect an Award previously made by the Administrator; and

 

  (xi) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Awards.

5. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights, Common Stock
Equivalents (Restricted Stock Units) and Restricted Stock Awards may be granted
to Service Providers. Incentive Stock Options may be granted only to Employees.



--------------------------------------------------------------------------------

6. Limitations.

(a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

(b) Neither the Plan nor any Award Agreement shall confer upon a Service
Provider any right with respect to continuing such Service Provider’s
relationship as a Service Provider with the Company, nor shall the Plan or Award
Agreement interfere in any way with the Service Provider’s right or the
Company’s right to terminate such relationship at any time, with or without
cause.

(c) The following limitations shall apply to grants of Options:

 

  (i) No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 500,000 Shares.

 

  (ii) In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 1,000,000 Shares, which shall
not count against the limit set forth in subsection (i) above.

 

  (iii) The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 15.

 

  (iv) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 15), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above.

 

  (v) No Option may be amended to decrease the exercise price, without first
obtaining stockholder approval.

7. Term of Plan. Subject to Section 21 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect through
August 3, 2010 unless terminated earlier under Section 17 of the Plan.

8. Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

9. Option Exercise Price and Consideration.

(a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

  (i) In the case of an Incentive Stock Option

 

  A. granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

  B. granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.



--------------------------------------------------------------------------------

  (ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator, but in no case shall the per Share
exercise price be less than 100% of the Fair Market Value per Share on the date
of grant.

(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

  (i) cash;

 

  (ii) check;

 

  (iii) promissory note;

 

  (iv) other Shares, provided Shares acquired from the Company, (A) have been
owned by the Optionee for more than six (6) months on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;

 

  (v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

  (vi) a reduction in the amount of any Company liability to the Optionee;

 

  (vii) any combination of the foregoing methods of payment; or

 

  (viii) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

10. Exercise of Option.

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

(b) Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, other than upon the Optionee’s death or Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but



--------------------------------------------------------------------------------

in no event later than the expiration of the term of such Option as set forth in
the Option Agreement). Except in the event of death or Disability, in the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for three (3) months following the Optionee’s termination. If, on
the date of termination for any reason, the Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall revert to the Plan. If, after termination, the Optionee does not exercise
his or her Option within the time specified by the Administrator, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.

(c) Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(d) Death of Optionee. If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

(e) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made; provided, however, that the exercise price
of any such Option is not greater than the Fair Market Value of the Common Stock
on such date; provided, further, however, that this Section 10(e) shall not
apply to any transaction contemplated by Section 15 hereof.

(f) Authorized Leave of Absence. The following provisions shall apply upon the
Optionee’s commencement of an authorized leave of absence:

 

  (i) The exercise schedule in effect under the Notice of Grant shall be frozen
as of the first day of the authorized leave, and this option shall not become
exercisable for any additional installments of the Optioned Stock during the
period Optionee remains on such leave.

 

  (ii) Should Optionee resume active Employee status within thirty (30) days
after the start date of the authorized leave, Optionee shall, for purposes of
the exercise schedule set forth in the Notice of Grant, receive credit for
continuous status as an Employee or consultant for the entire period of such
leave. If Optionee does not resume active Employee status within such thirty
(30) day period, then no credit for continuous status as an Employee or
Consultant shall be given for the period of such leave.

 

  (iii) In no event shall this option become exercisable for any additional
Optioned Stock or otherwise remain outstanding if Optionee does not resume
Employee status prior to the Expiration Date of the option term.

11. Stock Purchase Rights.

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator



--------------------------------------------------------------------------------

determines that it will offer Stock Purchase Rights under the Plan, it shall
advise the offeree in writing or electronically, by means of a Notice of Grant,
of the terms, conditions and restrictions related to the offer, including the
number of Shares that the offeree shall be entitled to purchase, the price to be
paid, and the time within which the offeree must accept such offer. The offer
shall be accepted by execution of a Stock Purchase Right Agreement in the form
determined by the Administrator.

(b) Repurchase Option. Unless the Administrator determines otherwise, the Stock
Purchase Right Agreement shall grant the Company a repurchase option exercisable
upon the voluntary or involuntary termination of the Service Provider’s service
with the Company for any reason (including death or Disability). The purchase
price for Shares repurchased pursuant to the Stock Purchase Right Agreement
shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator.

(c) Other Provisions. The Stock Purchase Right Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.

(d) Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 15 of the Plan.

12. Common Stock Equivalents (Restricted Stock Units).

(a) Award of Common Stock Equivalents. Common Stock Equivalents (Restricted
Stock Units) may be awarded to Service Providers either alone, in addition to,
or in tandem with other Awards granted under the Plan and/or cash awards made
outside of the Plan. An Award of Common Stock Equivalents shall be made pursuant
to a Common Stock Equivalent (Restricted Stock Unit) Agreement in such form as
is determined by the Administrator.

(b) Bookkeeping Account; Nontransferability. The number of Common Stock
Equivalents (Restricted Stock Units) awarded pursuant to Section 12(a) to each
Service Provider shall be credited to a bookkeeping account established in the
name of the Service Provider at such time or times as specified in the Service
Provider’s Common Stock Equivalent Agreement. The Company’s obligation with
respect to such Common Stock Equivalents shall not be funded or secured in any
manner. A Service Provider’s right to receive Common Stock Equivalents may not
be assigned or transferred, voluntarily or involuntarily, except as expressly
provided herein.

(c) Dividends. If the Company pays a cash dividend with respect to the Shares at
any time while Common Stock Equivalents (Restricted Stock Units) are credited to
a Service Provider’s account, there shall be credited to the Service Provider’s
account additional Common Stock Equivalents equal to (i) the dollar amount of
the cash dividend the Service Provider would have received had he or she been
the actual owner of the Shares to which the Common Stock Equivalents then
credited to the Service Provider’s account relate, divided by (ii) the Fair
Market Value of one Share on the dividend payment date. The Company will pay the
Service Provider a cash payment in lieu of fractional Common Stock Equivalents
on the date of such dividend payment.

(d) Conversion. The Company shall deliver to the Service Provider (or his or her
designated beneficiary or estate) a number of Shares equal to the whole number
of Common Stock Equivalents (Restricted Stock Units) then credited to the
Service Provider’s account, at such time or times as specified in the Service
Provider’s Common Stock Equivalent Agreement, or as otherwise provided herein.

(e) Stockholder Rights. A Service Provider (or his or her designated beneficiary
or estate) shall not be entitled to any voting or other stockholder rights as a
result of the credit of Common Stock Equivalents (Restricted Stock Units) to the
Service Provider’s account, until certificates representing Shares are delivered
to the Service Provider (or his or her designated beneficiary or estate) upon
conversion of the Service Provider’s Common Stock Equivalents pursuant to
Section 12(d).

13. Restricted Stock Awards.

(a) Restricted Stock Awards Generally. Up to thirty percent (30%) of the Shares
that may be subject to an Award pursuant to Section 3, may be granted as
Restricted Stock Awards. Shares awarded pursuant to Restricted



--------------------------------------------------------------------------------

Stock Awards shall be subject to such restrictions as determined by the
Committee for periods determined by the Committee. Unless the applicable
Restricted Stock Award Agreement provides otherwise, holders of Restricted Stock
Awards shall be entitled to vote and receive dividends during the periods of
restriction to the same extent as such holder would have been entitled if he
were a holder of the relevant number and type of unrestricted Shares. The
Committee shall have the power to permit, in its discretion, an acceleration of
the expiration of the applicable restriction period with respect to any part or
all of the Shares awarded to a Service Provider pursuant to a Restricted Stock
Award. The Committee may require a cash payment from the Service Provider in an
amount no greater than the aggregate Fair Market Value of the Shares awarded
pursuant to a Restricted Stock Award determined at the date of grant in exchange
for the grant of a Restricted Stock Award or may grant a Restricted Stock Award
without the requirement of a cash payment.

(b) Dividends. If the Company pays a cash dividend with respect to the Shares at
any time prior to the lapse or satisfaction of any restrictions imposed upon
Shares subject to a Restricted Stock Award, there shall be credited to a
bookkeeping account established in the name of the Service Provider an amount
equal to such cash dividend and such amount shall be subject to the same
restrictions imposed upon the Restricted Stock Award until the restrictions
imposed on the Restricted Stock Award lapse or are otherwise satisfied.

14. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the Service
Provider, only by the Service Provider. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

15. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of Common Stock Equivalents (Restricted Stock
Units) credited to a Service Provider’s account under Section 12(b) and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Award, as well as the
price per share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Award.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide: (i) for an Optionee to have the
right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable; (ii) that any Company
repurchase option applicable to any Shares purchased upon exercise of an Option
or Stock Purchase Right shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated; (iii) that any Common Stock Equivalents (Restricted Stock Units)
credited to a Service Provider’s account under Section 12(b) shall convert into
Shares (as provided in Section 12(d)) immediately prior to the consummation of
any such dissolution or liquidation; and (iv) that any restrictions that were
imposed upon any Restricted Stock Awards, which have not otherwise lapsed or
been satisfied, shall be waived immediately prior to the consummation of any
such dissolution or liquidation so that any such Restricted Stock Awards shall
be fully vested. To the extent it has not been previously exercised, an Option
will terminate immediately prior to the consummation of such proposed action.

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent



--------------------------------------------------------------------------------

award substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award: (i) each Service Provider shall fully vest
in and have the right to exercise the Option or Stock Purchase Right as to all
of the Optioned Stock, including Shares as to which it would not otherwise be
vested or exercisable; (ii) any Company repurchase option applicable to any
Shares acquired upon exercise of an Option or Stock Purchase Right shall lapse
as to all such Shares; (iii) Common Stock Equivalents (Restricted Stock Units)
credited to a Service Provider’s account under Section 12(b) shall convert into
Shares (as provided in Section 12(d)) immediately prior to the merger or sale of
assets, and (iv) any restrictions that were imposed upon any Restricted Stock
Awards, which have not otherwise lapsed or been satisfied shall be waived
immediately prior the merger or sale of assets so that any such Restricted Stock
Awards shall be fully vested. If an Option or Stock Purchase Right becomes fully
vested and exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Administrator shall notify the Optionee in writing
or electronically that the Option or Stock Purchase Right shall be fully vested
and exercisable for a period of fifteen (15) days from the date of such notice,
and the Option or Stock Purchase Right shall terminate upon the expiration of
such period. If a Common Stock Equivalent (Restricted Stock Unit) converts into
Shares in such event, the Administrator shall notify the holder of such Common
Stock Equivalent (Restricted Stock Unit) at least fifteen (15) days prior to the
consummation of the proposed action. For the purposes of this paragraph, an
Award shall be considered assumed if, following the merger or sale of assets,
the award confers the right to purchase or receive, for each Share of Optioned
Stock subject to the Option or Stock Purchase Right or for each Common Stock
Equivalent (Restricted Stock Unit) or Share subject to a Restricted Stock Award,
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right or upon conversion of each Common Stock Equivalent (Restricted
Stock Unit) or Share subject to a Restricted Stock Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the merger or
sale of assets.

16. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator or required by
Applicable Laws. To the extent prior notice is not required by any Applicable
Laws in order to be effective, notice of the determination shall be provided to
each Service Provider to whom an Award is being made within a reasonable time
after the date of such grant.

17. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Service Provider to whom
an Award has been granted, unless mutually agreed otherwise between the holder
of such Award and the Administrator, which agreement must be in writing and
signed by the holder of such Award and the Company. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

18. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.



--------------------------------------------------------------------------------

19. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

20. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

21. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.